IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 9, 2008
                                No. 07-10400
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARTIN RAMON VILLARREAL

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:06-CR-176-2


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Martin Ramon Villarreal appeals the sentence imposed by the district
court following his guilty-plea conviction for aiding and abetting the possession
with the intent to distribute cocaine. Villarreal argues that the district court
erred by denying him a downward adjustment under the safety-valve provision
of U.S.S.G. § 5C1.2. Our review is for clear error. See United States v. Edwards,
65 F.3d 430, 433 (5th Cir. 1995).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10400

      Villarreal’s assertion that he was denied the reduction based solely on the
Government’s assertion that it did not believe him when he claimed to have
limited knowledge of the transaction is without merit. The district court’s
determination that Villarreal had not truthfully provided the Government with
all relevant information concerning the offense was based on the testimony of
Special Agent Jerry Cedillo, who in turn, had investigated the case and
interviewed both Villarreal and Mario Saldua. Villarreal’s contention that
Saldua’s testimony was unreliable also is without merit. Saldua was not granted
immunity. Further, the court’s decision to credit Agent Cedillo’s testimony was
not clearly erroneous. See United States v. Gillyard, 261 F.3d 506, 509 (5th Cir.
2001).
      Citing Apprendi v. New Jersey, 530 U.S. 466 (2000), Villarreal also argues
that the district court violated his Sixth Amendment rights by denying him the
safety-valve adjustment without setting forth its reasons for doing so.
Villarreal’s argument fails as a matter of fact because the district court did
set forth its reasons for denying the adjustment.        Further, in Apprendi,
530 U.S. at 490, the Supreme Court held that only a fact that increases a penalty
above the statutory maximum must be afforded Sixth Amendment protection.
      AFFIRMED.




                                       2